Title: From Thomas Jefferson to John Brown Cutting, 7 June 1789
From: Jefferson, Thomas
To: Cutting, John Brown



Dear Sir
Paris June 7. 1789.

Tho your last letter (recd. yesterday) supposes you will be setting out for Paris before this can reach you, yet on the bare possibility of your being delayed I just write a line to acknolege the receipt of that letter and of one of May 22., and to thank you particularly for the one received yesterday which conveyed very interesting intelligence which I had not before. The latest letters here from America are of April 10. Since the discontinuance of the Havre packet my intelligence from America has been miserably defective.—I had high hopes of a favorable issue to the revolution of this country till about 10. days ago there began to be room to fear. The aspect even at this time is discouraging tho not quite as much so as it was a week ago. By the time of your arrival here, things will probably take some evident [di]rection. Mr. Rutledge lodges hotelle d’Angleterre rue Tra[versière] Saint Honoré. There are in the same hotel Mr. Paradise, Mr. and Mrs. Blackden and Mr. Barlow, all Americans, so that you might like to lodge there. I sent to Mr. Rutledge the paragraph of [your] letter respecting him. In hopes of seeing you before I depart and doubting whether this will find you at London I shall only add assurances of the esteem & attachment with which I have the honor to be Dr. Sir Your most obedt. & most humble servt.,

Th: Jefferson

